DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner acknowledges that the instant application is a national stage entry under 371 to PCT/JP2018/026725, filed 17 Jul 18, which properly claims foreign priority to Japanese application JP2017-151840, filed 4 Aug 17.  A certified copy of this foreign application has been added to the file wrapped as of 7 Nov 19.  As such, the effective filing date for the subject application is 4 Aug 17.
Information Disclosure Statements
Examiner has considered four IDS’s: 7 Nov 19, 4 Mar 21, 5 May 21, and 15 Aug 21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based on the specification as well as Claim 15, each of these “portions” are being interpreted to merely be one or more generic computing components and/or merely software per se (and in the case of the software per se option, each claim that utilizes one or more of these “portions” are further rejected below under 35 USC 112(b) for indefinite structure).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structures to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structures to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).
Specification
The abstract of the disclosure is objected to because reference numbers directed to the specification and/or the drawings are included, but they shouldn’t be.  Correction is required.  See MPEP § 608.01(b).
Duplicate Claims Warning
Applicant is advised that should Claim 5 be found allowable, Claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claim 1 is directed toward an apparatus “simulator” (as are dependent Claims 2-13 and 15-20), and independent Claim 14 is directed towards an apparatus “control device”.  Therefore, Claims 1-20 are directed to a statutory category of invention under Step 1.
Under Step 2A and Step 2B, the invention of Claims 1-20 is also directed to an abstract idea without significantly more.  Specifically, the claims, under their broadest reasonable interpretation (BRI) cover certain mental processes.  The language of independent Claim 1 is used for illustration (and is considered analogous to at least the other independent Claim 14, although this other independent claim will not be discussed in further detail for the sake of brevity): a simulator comprising:
a transport capacity acquisition portion configured to acquire a transport capacity of a work entity including a condition of a load which the work entity is able to transport (a person’s mind may serve as a “portion” for acquiring transport capacity of a work entity including a condition of a load which the work entity is able to transport, from memory);
a load information acquisition portion configured to acquire load information regarding each load (a person’s mind may serve as a “portion” for acquiring load information regarding each load, from memory);
a map information acquisition portion configured to acquire map information (a person’s mind may serve as a “portion” for acquiring map information, from memory);
a work entity situation acquisition portion configured to acquire a work entity situation including positional information of each work entity (a person’s mind may serve as a “portion” for acquiring a work entity situation including positional information of each work entity, from memory); and
a number-of-work entities determination portion configured to determine a quantity of work entities to satisfy a predetermined condition with reference to the transport capacity of the work entity, the load information, the map information, and the work entity situation (a person’s mind may serve as a “portion” for determining a quantity of work entities to satisfy a predetermined condition with reference to the transport capacity of the work entity, the load information, the map information, and the work entity situation, from memory and/or by thinking about previously “acquired” information).
Under Step 2A, Prong One, independent Claim 1 recites, in part, an apparatus.  Other than reciting various “portions” (which under 35 USC 112(f) are being interpreted to merely be one or more generic computing components and/or software per se, as the “simulator” of independent Claim 1 is specifically described in Claim 15 as “A non-transitory computer-readable recording medium comprising a simulation program causing a computer to function as the simulator according to claim 1, wherein the simulation program causes the computer to function as the transport capacity acquisition portion, the load information acquisition portion, the map information acquisition portion, the work entity situation acquisition portion, and the number-of-work entities determination portion” and in the specification’s Paragraph 124 as “simulator 1 includes a computer that performs a command of a program which is software realizing each function. The computer includes, for example, one or more processors and includes a computer-readable recording medium that stores the program. Then, when the computer causes the processor to read the program from the recording medium and execute the program, an objective of the disclosure is implemented. As the processor, for example, a central processing unit (CPU) can be used. As the recording medium, for example, not only a "non-transitory medium" such as a read-only memory (ROM) but also a tape, a disc, a card, a semiconductor memory, a programmable logic circuit, or the like can be used. A30 random access memory (RAM) on which the program is loaded may be further included. The program may be supplied to the computer via any transmission ”), nothing in the claims precludes the data acquisition steps and the data determination step from being directed toward certain mental processes.  Therefore, independent Claim 1 recites a judicial exception of an abstract idea.  Similar independent Claim 14 recites a substantially similar abstract idea, although calling the claimed apparatus a “control device” rather than a “simulator”, and further including “a control portion configured to control the work entity with reference to a determination result regarding the work entity” (a person’s mind may serve as a “portion” for controlling a work entity with reference to a determination result regarding the work entity, for example, if the person is a UAV pilot, that person may think about how they should use their hands/eyes while controlling one or more UAVs).  Additionally, dependent Claims 2-13 and 15-20 only bring in further embellishments of the previously mentioned “portions” and/or only add in additional “portions” that may too be equated to the human mind (e.g. “a work entity information acquisition portion configured to include an expense of the work entity” per Claims 3 and 16, “a delivery plan acquisition portion configured to acquire a delivery plan” per Claim 6, and “a remaining uptime acquisition portion configured to acquire a remaining uptime of the moving body” and “a charging station information acquisition portion configured to acquire charging station information regarding whether to charge the work entity” each per Claim 7).
Under Step 2A, Prong Two, the “mental processes” judicial exception is not integrated into a practical application.  For example, the only non-“portion” structures recited in these claims are (a) one or more work entities that per Claim 2 may be moving bodies and/or people, or per Claim 12 may include an unmanned aircraft, or per Claim 13 may be a plurality of kinds of work entities, (b) a charging station per Claim 7, (c) a load which has a weight as per Claim 11, and (d) a user per Claims 4 and 17-19.  However, none of (a), (b), (c), and/or (d) are actually components of the claimed “simulator” or “control device”; they are external to the claimed apparatus and are merely the subjects of one or more data acquisition steps and/or determination/calculation steps done only within the “portions”, which again, are merely generic computing components and/or software per se.  Therefore, these limitations only amount to implementing 
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Dependent Claims 2-13 and 15-20 have also been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  These dependent claims, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  Therefore, these claims are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, for the following reasons:
(1) Claims 1, 3, 6-7, 10, 14-16 each utilize one or more 35 USC 112(f) terms, but as broadest reasonable interpretation of these “portions” terms per the specification and per Claim 15 enables the option of one or more of these “portions” to be simply software per se, they thus comprise indefinite structure (because software per se does not comprise definitive structure).  Appropriate corrections are required.

(3) Regarding Claims 1, 5, 11, 14, and 20, similar to #2 above, independent Claims 1 and 14 use the term “a load” but then each later use the term “each load”, which lacks proper antecedent basis for its use and creates further indefiniteness because it implies that there is more than one load.  Dependent Claims 5 and 20 further utilize the term “the load”, which also lacks proper antecedent basis because if there is a plurality of loads, which one is it referring?  Dependent Claim 11 then uses the terms “a load” and “each load” again, creating further indefiniteness (i.e. if “a load” is supposed to be the same load as from Claim 1 then it should instead say “the load”, and if it’s supposed to be different then each unique load should be clearly differentiated from each other, for example by saying “a first load” and “a second load” or the like).  Appropriate corrections are required.
(4) Regarding Claims 7 and 9, similar to #2 and #3 above, dependent Claim 7 uses the term “a charging station”, but then Claim 9, which is dependent upon Claim 7, uses the term “each charging station”, which lacks proper antecedent basis for its use and creates further indefiniteness because it implies that there is more than one charging station.  Appropriate corrections are required.
(5) Claims 1, 6, 9, 11, and 14 utilize the term “is able to”, and Claim 8 uses the term “are able to”, which are not only inconsistent with the more appropriate term “configured to” used elsewhere in the claims, but they render the claims indefinite because they are subjective terms.  As an example, “is able to transport” (per independent Claims 1 and 14 and dependent Claim 11) is subjective because a person may be able to transport something very heavy over a short distance, or less heavy over a longer distance, or may be able to transport something very heavy but then throw out their back or die of exhaustion after the fact, so it’s unclear as to what is meant by “is able to transport” (if I’m “able” to but I 
(6) Claim 7 uses the term “a remaining uptime” but then later in the claim it uses that term a 2nd time, thus creating indefiniteness as to whether these are meant to be the same remaining uptime (and if so, the 2nd use should instead be “the remaining uptime”) or if they are meant to be different remaining uptimes (and if so, they should be clearly differentiated from each other by perhaps saying “a first remaining uptime” and “a second remaining uptime” or the like).  Appropriate corrections are required.
(7) Claims 3, 6, 14, and 16 each use the phrase “with reference to a determination result regarding the work entity”; however, this phrase renders these claims indefinite because it is unclear as to what this determination result actually is, what it is based on, and how it was determined.  As such, it appears that there is a missing step in these claims or a claim in which these are dependent upon that actually computes a determination result regarding the work entity based on something/-s, because without that step, it’s unknown as to how this result may be “referenced” in these steps.  Appropriate corrections are required.
(8) Claims 4 and 17-20 each bring in the limitation “wherein the predetermined condition is within a range of a condition set by a user”; however, it is unclear as to (a) what is meant by “a range of a condition”?, (b) is “a condition set by a user” synonymous with “the predetermined condition”, and thus requires the user to set this condition in advance (for it to be predetermined), and if so, in advance of what?, and (c) what is the “user” using (for example, is this a user of the simulator, a user of a work entity, or a user of something else)?  As such, this limitation renders these claims indefinite.  Appropriate corrections are required.
(9) Claims 5 and 20 each bring in the limitation “wherein the predetermined condition is that a time taken to transport the load is shortest”; however, the term “shortest” does not make sense here because it implies that there must first be a comparison between various times taken to transport the load 
(10) Claim 15 is written as a dependent claim (which is supported by the fact that the claim fee worksheet only shows two independent claims rather than three, which would be the case if Claim 15 was an independent claim along with Claims 1 and 14); however, it is what’s called a “hybrid” claim because it claims “A non-transitory computer-readable recording medium comprising a simulation program” rather than further limiting the claimed “A simulator” of independent Claim 1, which it is claiming dependency on.  As such, it is drawn to something totally different than what the claim it is dependent upon is drawn to.  Thus, it is not entirely clear if this claim is an appropriate dependent claim or if it should instead be considered a third independent claim (wherein it’s reference to independent Claim 1 is made by writing out each of the limitations from independent Claim 1 within it’s claim body instead of just claiming dependency to Claim 1).  Appropriate corrections and/or clarification is/are required and/or requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohr et al. (US 2017/0228845, filed 5 Feb 16), herein “Mohr”.
Regarding Claims 1 and 14 (each independent), Mohr discloses a simulator (per Claim 1) / a control device (per Claim 14) (“an apparatus is provided. In an example embodiment, the apparatus comprises at least one processor and at least one memory including program code”, Paragraph 5, “a user computing entity 10 may ) comprising:
a transport capacity acquisition portion configured to acquire a transport capacity of a work entity (“mobile computing device 20 may be associated with a particular schedule and/or a driver or other associate of a carrier. For example, a mobile computing device 20 may be located in or associated with a truck or tractor operated by and/or on behalf of a carrier”, Paragraph 52) including a condition of a load which the work entity is able to transport (per Claims 1 and 14) (“transportation of loads, freight, less-than-trailer loads, pallets, packages, items, and/or the like (referred to herein interchangeably as loads) by a carrier”, Paragraph 1, “cause the apparatus to at least identify an available movement network comprising portions of transportation schedules having open capacity, each portion of a transportation schedule having open capacity being a potential leg of a path from the origin location to the destination location. The open capacity is available via a direct, indirect, or movement added modification of the transportation schedule…cause the apparatus to at least determine one or more potential solutions for transporting the load from the origin location to the destination location by combining one or more legs to determine a path of open capacity movements from the origin location to at least part way to the destination location”, Paragraph 5, “a transportation plan may describe how and when a plurality of loads are to be transported through a transportation network associated with one or more carriers. The transportation network may comprise a plurality of hubs operated by the carrier(s) or another entity. The transportation plan may comprise a plurality of schedules. Each schedule may represent the work to be completed );
a load information acquisition portion configured to acquire load information regarding each load (per Claims 1 and 14) (“receive input identifying load information corresponding to a load to be inserted into a transportation plan”, Paragraph 5, “FIG. 5 illustrates an example load insertion request interface 500. The illustrated load insertion request interface 500 comprises a load identifier form field 502, an origin location form field 504, a leave/departure time form field 506, a destination location form field 508, an arrive/arrival time form field 510, a load size selector 512, a load weight form field 514, a special handling instructions form field 516, and a submit button 518”, Paragraph 64);
a map information acquisition portion configured to acquire map information (per Claims 1 and 14) (“the non-volatile storage or memory may comprise a map data database”, Paragraph 41);
a work entity situation acquisition portion configured to acquire a work entity situation including positional information of each work entity (per Claims 1 and 14) (“mobile computing device 20 may include a location determining aspects, device, module, functionality, and/or similar words used herein interchangeably”, Paragraph 56);
a number-of-work entities determination portion configured to determine a quantity of work entities to satisfy a predetermined condition (i.e. “constraints” such as maximum travel time, minimum sleeping time for drivers, ability to meet required delivery window, number of drivers needed, amount of down time along route, acceptance of a potential solution within a certain amount of time, etc.) with reference to the transport capacity of the work entity, the load information, the map information, and the work entity situation (per Claims 1 and 14) (“the schedule may have a maximum time length (e.g., 11 ); and
a control portion configured to control the work entity with reference to a determination result regarding the work entity (per Claim 14 only) (“the load may be assigned to the schedules comprising a potential solution, thereby inserting the load into the transportation plan, and the load may be subsequently transported through the transportation network accordingly…after the load has been assigned to one or more schedules, load information/data and/or updated schedule information/data may be provided to one or more mobile devices 20. For example, each driver and/or schedule may be associated with a mobile device 20. Updated schedule information/data for a particular schedule and/or any load information/data relevant to the particular schedule (e.g., the load identifier, where the driver is to pick up the load, where the driver is to leave the load, any special handling instructions associated with the load, and/or the like) may be provided (e.g., transmitted via a wired or wireless ).
Regarding Claims 2 and 13, Mohr discloses the simulator according to claim 1, and Mohr futher discloses that: the work entity includes at least one selected from a group formed by moving bodies and people (per Claim 2) / the work entities are a plurality of kinds of work entities (per Claim 13) (“The transportation network may comprise a plurality of hubs operated by the carrier(s) or another entity. The transportation plan may comprise a plurality of schedules. Each schedule may represent the work to be completed by a driver or other associate of the carrier”, Paragraph 33, “A carrier may be a traditional carrier, such as United Parcel Service (UPS), FedEx, DHL, courier services, the United States Postal Service (USPS), Canadian Post, freight companies (e.g. truck-load, less-than-truckload, rail carriers, air carriers, ocean carriers, etc.), and/or the like. However, a carrier may also be a nontraditional carrier, such as Amazon, Google, Uber, ride-sharing services, crowd-sourcing services, retailers, and/or the like”, Paragraph 37, “if the load requires an extra wide trailer or is an extra tall load, care will need to be taken to route the load along a path that can accommodate the requirements of the load. In other examples, the special handling instructions may indicate that the load should be cooled or heated, contains hazardous waste, and/or is due other special considerations”, Paragraph 70, “a schedule may represent a team of drivers. For example, one driver may be off duty and in the sleeper portion of a tractor while the other driver of the team is driving. The two drivers may alternate between driving and being off duty such that they can provide continuous movement subject to Department of Transportation regulations”, Paragraph 76).
Regarding Claims 3 and 16, Mohr discloses the simulator according to claims 1 and 2, respectively, and Mohr further discloses a work entity information acquisition portion configured to include an expense of the work entity, wherein the number-of-work entities determination portion calculates a “the planning system 100 may determine whether at least one potential solution for transporting the load from the origin location to the destination location through the transportation network via existing schedules has been identified. If it is determined at step 414 that at least one solution has been identified, each potential solution is ranked at step 416. For example, the planning system 100 may rank each identified solution. In various embodiments, each potential solution may be ranked based at least in part on at least one of cost to transport the load according to the potential solution”, Paragraph 82).
Regarding Claims 4 and 17-19, Mohr discloses the simulator according to claims 1, 16, 2, and 3, respectively, and Mohr further discloses that the predetermined condition (i.e. “constraints” such as maximum travel time, minimum sleeping time for drivers, ability to meet required delivery window, number of drivers needed, amount of down time along route, acceptance of a potential solution within a certain amount of time, etc.) is within a range of a condition set by a user (“at step 420, the load is assigned to the one or more schedules corresponding to the user selected potential solution and/or the highest ranked potential solution. For example, the planning system 100 may receive input indicating user selection of a potential solution (e.g., the user operating the user computing entity 10 may press/select/click the select button 568) and, possibly responsive thereto, assign the load to the schedules corresponding to the user-selected potential solution… if user input selecting a particular solution is not received within a particular time frame the load may be automatically assigned to a particular solution. For example, the time frame may comprise a half hour or hour after the potential solutions are displayed, up to an hour before the first schedule of a potential solution is set to begin, and/or the like”, Paragraph 86, “if a schedule has a planned movement with an open/available ).
Regarding Claims 5 and 20, Mohr discloses the simulator according to claim 1, and Mohr further discloses that the predetermined condition is that a time taken to transport the load is shortest (“If a first potential solution that requires the load to be transported 100 miles further than a second potential solution, than the second potential solution may receive a higher ranking than the first potential solution”, Paragraph 82, “At step 906, a plurality of paths from the origin location to the destination location and through the available movement network are determined and/or identified. For example, the planning system 100 may determine and/or identify a plurality of paths through the available movement network. For example, schedule portions/legs/segments of the available movement network may be combined to provide paths from the origin location to the destination location. For example, the n shortest paths may be found. In another embodiment, all paths through the available movement network having a total travel distance of no more than a configurable threshold distance or ratio more than the shortest path through the available movement network are determined and/or identified. For example, only paths no longer than 200, 100, or 50 miles longer than the shortest path are considered. In another example, only paths that are less than 20%, 15%, 10%, or 5% longer than the shortest path are considered”, Paragraph 92).
Regarding Claim 6, Mohr discloses the simulator according to claim 1, and Mohr further discloses a delivery plan acquisition portion configured to acquire a delivery plan, wherein the number-of-work entities determination portion generates a transport plan with reference to a determination result regarding the work entity, and wherein whether the transport plan is able to attain the delivery plan is determined with reference to the delivery plan (“The transportation plan comprises a plurality of transportation schedules, each schedule comprising a plurality of transportation movements. The method further comprises identifying an available movement network comprising portions of transportation schedules having open capacity, each portion of a transportation schedule having open capacity being a potential leg of a path from the origin location to the destination location”, Abstract, “At step 912, the new, unassigned, and/or reassigned load is assigned to one or more schedules. For example, the planning system 100 may assign the new and/or unassigned load to one or more schedules. In particular, the new and/or unassigned load may be assigned to the schedules of a user-selected and/or automatically selected solution. For example, via a user interface similar to the solution selection interface 550, a user may provide input indicating user selection of a solution for the load to be routed along. In another example, the load may be automatically routed via the solution having the highest ranking. For example, the load may be automatically assigned to the schedules comprising the highest ranking solution. Thus, the new, unassigned, and/or reassigned load may be inserted into the transportation plan and transported through the transportation network from the origin location to the destination location in accordance therewith”, Paragraph 95).
Regarding Claim 11, Mohr discloses the simulator according to claim 1, and Mohr further discloses that the transport capacity of the work entity includes a weight of [[a]]the load which the work entity is able to transport, and wherein the load information includes information regarding the weight of each load (“the user may (e.g., operating a user computing entity 10) provide ).
Regarding Claim 15, Mohr discloses a non-transitory computer-readable recording medium comprising a simulation program causing a computer to function as the simulator according to claim 1, wherein the simulation program causes the computer to function as the transport capacity acquisition portion, the load information acquisition portion, the map information acquisition portion, the work entity situation acquisition portion, and the number-of-work entities determination portion (“a computer program product is provided. In an example embodiment, the computer program comprises at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein”, Paragraph 6, “each user computing entity 10 may include one or more processing elements (e.g., CPLDs, microprocessors, multi-core processors, coprocessing entities, ASIPs, microcontrollers, and/or controllers), one or more display device/input devices (e.g., including user interfaces), volatile and non-volatile storage or memory, and/or one or more communications interfaces. For example, a user computing entity 10 may communicate or interact with any number of planning systems 100, and/or mobile computing devices 20 via their respective communication interfaces information/data. In one embodiment, the user ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mohr in view of Non-Patent Literature (NPL) titled “Delivery drones are coming: Jeff Bezos promises half-hour shipping with Amazon Prime Air” (article written by David Pierce and published by “The Verge” on 1 Dec 13, found at https://www.theverge.com/2013/12/1/5164340/delivery-drones-are-coming-jeff-bezos-previews-half-hour-shipping), herein “Pierce”.
Regarding Claim 12, Mohr discloses the simulator according to claim 1, and while Mohr discloses that the work entity may be aircraft and/or non-traditional delivery means (“A carrier may be a traditional carrier, such as United Parcel Service (UPS), FedEx, DHL, courier services, the United States Postal Service (USPS), Canadian Post, freight companies (e.g. truck-load, less-than-truckload, rail carriers, air carriers, ocean carriers, etc.), and/or the like. However, a carrier may also be a nontraditional carrier, such as Amazon, Google, Uber, ride-sharing services, crowd-sourcing services, retailers, and/or the like”, Paragraph 37), an unmanned aircraft.  However, Mohr specifically mentioned nontraditional carriers such as Amazon, and Pierce teaches that Amazon can deliver using unmanned aircraft (“Jeff Bezos is nothing if not a showman. Amazon's CEO loves a good reveal, and took the opportunity afforded by a 60 Minutes segment to show off his company's latest creation: drones that can deliver packages up to 5 pounds to your house in less than half an hour. They're technically octocopters, as part of a program called "Amazon Prime Air”.”, Paragraph 1).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the simulator of Mohr to include one or more non-traditional carriers serving as work entities that may specifically be unmanned aerial vehicles, as taught by Pierce, in order to provide alternative means for getting loads to destinations in the most cost effective efficient manner possible, particularly for lower-weight loads that can easily be handled by drones (“Bezos says 86 percent of Amazon's packages are under 5 pounds”, Paragraph 2 of Pierce).
Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over Mohr in view of Pierce and further in view of Official Notice (as evidenced by Prakash et al. (WO 2016/022646, published 11 Feb 16), herein “Prakash”).  Additionally/alternatively, Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over Mohr in view of Pierce and further in view of Prakash.
Regarding Claims 7-10, Mohr discloses the simulator according to claim 1, and Mohr further discloses that the work entity includes a moving body (“The transportation network may comprise a plurality of hubs operated by the carrier(s) or another entity. The transportation plan may comprise a plurality of schedules. Each schedule may represent the work to be completed by a driver or other associate of the carrier”, Paragraph 33, “A carrier may be a traditional carrier, such as United Parcel Service (UPS), FedEx, DHL, courier services, the United States Postal Service (USPS), Canadian Post, freight companies (e.g. truck-load, less-than-truckload, rail carriers, air carriers, ocean carriers, etc.), and/or the like. However, a carrier may also be a nontraditional carrier, such as Amazon, Google, Uber, ride-sharing services, crowd-sourcing services, ), and Pierce teaches that the work entity can specifically include an unmanned aircraft (see citations/explanation above per the above prior art rejection of Claim 12, which are not being repeated for the sake of brevity), but the combination of Mohr and Pierce remain silent regarding the simulator further comprising (a) a remaining uptime acquisition portion configured to acquire a remaining uptime of the moving body; and a charging station information acquisition portion configured to acquire charging station information regarding whether to charge the work entity, and wherein, with reference to [[a]]the remaining uptime of the work entity, the map information, and the charging station information, the number-of-work entities determination portion calculates a charging route which is a path along which the moving body is moved to a charging station (per Claim 7); (b) that the charging station information includes a quantity of moving bodies which are able to be charged (per Claim 8, dependent upon Claim 7); (c) that the charging station information includes a power capacity which each charging station is able to supply (per Claim 9, dependent upon Claim 7); and (d) that the number-of-work entities determination portion calculates the charging route of the moving body of which the remaining uptime of the moving body is equal to or less than a constant value (per Claim 10, dependent upon Claim 7).  However, Office takes Official Notice that each of (a), (b), (c), and (d) are undeniably old and well known in the art with regards to transportation network planning when one or more portions of said transportation network involves UAVs that have limited maximum flight durations due to battery capacity and charging opportunities and charging durations and charging station evidence to the above use of Official Notice, Office further directs Applicant to Prakash (“Exploration of the use of unmanned aerial vehicles (UAVs) by industry for delivering goods…is rapidly expanding. UAVs are convenient for rapid point-to-point delivery…of a location; however, drawbacks exist. UAVs are generally powered by a rechargeable or replaceable electrical battery. Based on battery capacity, UAVs can travel only limited distances and can carry only a limited payload. Variable operating conditions, such as the size of the payload, wind conditions, route to delivery point, may impact the battery capacity making it difficult to consistently predict a flight distance range ).  In the case Applicant traverses the above use of Official Notice as evidenced by Prakash, as an alternative/additional rejection, Prakash may be used as a second modifying reference for the same reasoning explained above within the Official Notice rejection.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663